Citation Nr: 1506848	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-34 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for temporomandibular joint dysfunction (TMJ).

2.  Entitlement to an initial evaluation in excess of 10 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable evaluation for status-post sebaceous cyst scars of the back.

4.  Entitlement to an initial compensable evaluation for residual scar of the right upper arm status-post rupture sebaceous cyst.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from June 1998 to December 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision and a September 2012 Decision Review Officer (DRO) decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City Utah.  The January 2011 rating decision granted service connection for status-post sebaceous cyst scars of the back, and service connection for residual scar of the right upper arm status-post rupture sebaceous cyst.  Both disabilities were assigned noncompensable ratings, effective December 5, 2010.  The September 2012 DRO decision granted service connection for TMJ and service connection for PTSD.  Both disabilities were assigned 10 percent ratings effective December 5, 2010. 

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  Although a November 2013 private evaluation report found that the Veteran cannot sustain the stress from a competitive work environment due to PTSD, there is no evidence of, nor contention from the Veteran that she has been rendered unemployable as a result of her service-connected disabilities.  The record indicates that the Veteran is a student in a doctoral program.  Therefore, a claim for TDIU is not inferred.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) as well the records in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of entitlement to initial evaluations in excess of 10 percent for TMJ and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's status-post sebaceous cyst scars of the back the scar is not deep, unstable, tender, or painful on examination, and it does not lose its covering repeatedly, or adversely affects any function.

2.  The Veteran's residual scar of the right upper arm status-post rupture sebaceous cyst is not deep, unstable, tender, or painful on examination, and it does not lose its covering repeatedly, cover an area exceeding 39 square centimeters, or adversely affects any function.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for status-post sebaceous cyst scars of the back are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 7805 (2014).

2.  The criteria for an initial compensable evaluation for residual scar of the right upper arm status-post rupture sebaceous cyst are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 7805 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The claim for an increased rating arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for status-post sebaceous cyst scars of the back and service connection for residual scar of the right upper arm status-post rupture sebaceous cyst.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has fulfilled its duty to assist the Veteran.  Service treatment records have been obtained, and the Veteran has not identified that she is receiving private or VA treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Also, the Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  As such, the duty to assist does not require the Board to obtain Social Security records prior to adjudication of the claims at issue.  See Golz v. Shinseki, 590 F.3d 1370 (Fed. Cir. 2009). 

VA examinations were conducted in July 2010 and March 2013.  The examiners made all required clinical findings to evaluate the Veteran's disabilities under the applicable rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the VA examinations are fully adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Increased ratings

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Scars

The Veteran's service-connected status-post sebaceous cyst scars of the back and residual scar of the right upper arm status-post rupture sebaceous cyst, are rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805.  This diagnostic code applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  This diagnostic code directs that any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 should be evaluated under an appropriate diagnostic code.  As the Veteran's service-connected scars are evaluated under the same diagnostic code and as the pertinent medical evidence of record discusses all scars at the same time, the Board will address both issues together.

The Veteran was afforded a VA examination in July 2010.  The examiner noted that the Veteran had no skin breakdown, and had no complaints and symptoms.  There were no scars on her face and neck.  There were no limitations on routine daily activities or employment due to the scars.  The scars were nonlinear.  A physical examination showed no pain on palpation.  There was one superficial circular scar on the Veteran's right upper arm and two superficial scars on her back.  All scars were about 1x1 cm in size, and there was no limitation of any function due to the scars.  The Veteran was diagnosed as having status post sebaceous cyst scars.

Another VA examination was conducted in March 2013.  The Veteran was diagnosed as having multiple scars from sebaceous cysts.  The Veteran's scars  were not painful and/or unstable, and were not due to burns.  A physical examination showed one superficial, non-linear circular scar to the right deltoid, nickel sized, hyperpigmented, slightly raised, measuring 1.5 x 1.5 cm.  On the posterior trunk, there were multiple scars scattered across the chest and below the breast area.  They were also superficial and non-linear, scattered over a 30 cm x 20 cm area, circular hyperpigmented, slightly raised, and measured 1 cm x 1cm.  The scars were nontender, and the older scars were flat.  Superficial non-linear scars of the right upper extremity affected an approximate total area of 1.2 centimeters squared.  Superficial non-linear scars of the posterior trunk affected an approximate total area of 60 centimeters squared.  The examiner found that none of the scars resulted in limitation of function, and did not impact the Veteran's ability to work.          

Based on the above, the Board finds that regarding both the Veteran's residual scar of the right upper arm status-post rupture sebaceous cyst and status-post sebaceous cyst scars of the back, the Veteran is not entitled to a rating for any disabling effects under Diagnostic Code 7805 as the July 2010 and March 2013 VA examiners concluded there were no functional limitations of any body part, including limitation of motion caused by the scars. 

Given that a compensable rating cannot be assigned under Diagnostic Code 7805, the Board will evaluate whether the Veteran may receive a compensable rating under one of the other diagnostic codes that pertain to scarring. 

Scars are evaluated under 38 C.F.R. § 4.118 , Diagnostic Codes 7800 through 7805 (there is no Diagnostic Code 7803).  Diagnostic Code 7800 evaluates scars of the head, face, and neck.  However, this code is inapplicable as the Veteran's scars are not located on her head, face, or neck.

Diagnostic Code 7801 evaluates scars, not of the head, face, or neck that are deep and nonlinear.  A 10 percent rating is assigned for an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent evaluation is assigned for an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating is assigned for an area or areas of at least 72 square inches (465 square cm) but less than 144 square inches (929 square cm).  A 40 percent rating is assigned for an area or areas of 144 square inches (929 square cm) or greater.  Note 2 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Superficial and nonlinear scars not of the head, face, or neck are evaluated under Diagnostic Code 7802.  Under this diagnostic code, a 10 percent rating is assigned for scars that cover an area or areas of at least 144 square inches (929 square cm).  Note 2 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 assigns ratings for scars that are unstable or painful.  This diagnostic code assigns a 10 percent rating for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  Note 1 under the diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.

With regard to the Veteran's residual scar of the right upper arm status-post rupture sebaceous cyst, the Board finds that a compensable rating cannot be assigned under any of these other diagnostic codes.  A compensable rating is not warranted under Diagnostic Code 7801 as the Veteran's scars are not shown to be deep or cover an area of 6 square inches or greater.  With regard to Diagnostic Code 7802, a compensable rating is not warranted as the Veteran's scars do not cover an area or areas of 144 square inches or greater.  Also, as the Veteran does not have scars that are unstable or painful, a compensable rating is not warranted under Diagnostic Code 7804.  

Regarding the Veteran's and status-post sebaceous cyst scars of the back, a compensable rating is not warranted under Diagnostic Codes 7802 and 7804 as the Veteran's scars do not cover an area or areas of 144 square inches or greater, or are   unstable or painful.  As stated above, under Diagnostic Code 7801, a 10 percent rating is warranted for an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  Although the March 2013 VA examination found scars of the posterior trunk affected an approximate total area of 60 centimeters squared, the scars were not found to be deep, meaning associated with underlying soft tissue damage.  The Veteran's scars were only found to be superficial and non-linear.  Therefore, a compensable rating is not warranted under Diagnostic Code 7801.

Furthermore, there is no basis for a staged rating.  Neither the lay nor the medical evidence reflects that the disability met the criteria for a compensable rating at any time during the appeal period.  As such, the Board finds that a uniform disability rating is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

In short, for the period on appeal, the Board finds that the Veteran's residual scar of the right upper arm status-post rupture sebaceous cyst and status-post sebaceous cyst scars of the back, do not meet any applicable rating criteria for a compensable rating.  As the preponderance of the evidence is against the claim, the benefit-of-the- doubt doctrine is inapplicable, and an increased rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Extraschedular Consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria permit higher schedular evaluations for the Veteran's scars of her right arm and back than the currently assigned noncompensable rating.  Higher schedular evaluations for additional signs and symptoms of disability, or greater degrees of disability are available.  As the Veteran's complaints of scarring are contemplated under the Diagnostic Codes, her symptoms do not rise to the level of marked interference with employment or frequent periods of hospitalization.  The March 2013 VA examiner found that the Veteran's scars did not affect her ability to work, and there is no evidence of hospitalization.  While the Veteran has stated that she does not wear certain clothing due to the embarrassment of having scars, the evidence does not show an exceptional or unusual disability picture which would warrant extraschedular referral.  The Schedular criteria are adequate, and no further discussion of 38 C.F.R. § 3.321 is required.


ORDER

An initial compensable evaluation for status-post sebaceous cyst scars of the back is denied.

An initial compensable evaluation for residual scar of the right upper arm status-post rupture sebaceous cyst is denied.


REMAND

Increased rating for PTSD

The Board finds that a new VA examination is required in this case.  The Veteran was previously examined during a pre-discharge examination in August 2010.  The examiner found that the effect of the Veteran's PTSD on her occupational and social functioning were symptoms that were transient or mild and caused a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress, and that during times of significant stress the Veteran's insomnia worsened and her mood became agitated and irritable.  Her usual motivation and drive to perform declined, which further increased her sense of pressure.  The examiner diagnosed PTSD and assigned a Global Assessment of Functioning (GAF) score of  65. 

The Veteran submitted a November 2013 Review Post Traumatic Stress Disorder (PTSD) Disability Benefits Questionnaire completed by a private psychologist.  The Veteran was diagnosed with PTSD, with a GAF score of 50.  The examiner found that the effect of the Veteran's PTSD on her occupational and social functioning were deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran's symptoms were reported in a checklist format, and were checked off as depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short and long term memory, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran endorsed symptoms of insomnia, social withdrawal, hypervigilance, and difficulty concentrating.  She stated that she becomes irritable and agitated with others, especially her family, when she is under stress or experiencing PTSD symptoms.  In an attached statement, the psychologist opined that the Veteran struggled with her "permanent and debilitating PTSD" and it was more likely than not causing clinically significant distress or impairment in her social functioning and activities of daily living.  She also stated that the Veteran cannot sustain the stress from a competitive work environment and cannot be expected to "engage in gainful activity" secondary to her severe level of impairment from PTSD.  

With respect to the November 2013 private report, there appears to be some inconsistences in the findings.  When reporting the Veteran's symptoms associated with her PTSD, the psychologist checked "impairment of short and long term memory, for example, retention of only highly learned material, while forgetting to complete tasks."  However, during mental status exam interview, the Veteran was found to have normal attention and her "concentration/memory was average."   The psychologist also checked "intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene," but the psychologist only noted that the Veteran endorsed symptoms of insomnia, social withdrawal, hypervigilance agitation with others, especially her family, and difficulty concentrating.  It is unclear from the report as to how the psychologist came to these findings in context with the Veteran's disability, and no explanations are provided.  However, the report does indicate a worsening of PTSD since the only VA examination conducted prior to the Veteran's discharge in August 2010.  In light of the above, the Board finds that a new VA examination is warranted in order to assess the current severity of the Veteran's PTSD.

Increased rating for TMJ

Regarding the Veteran's claim for an increased initial rating for TMJ, the Board observes that the Veteran was last examined in July 2010.  Given that there are no relevant contemporaneous medical records to document the current severity of that condition, and that it has been over 4 years since the Veteran was last examined, the Board finds that remand is necessary for a new VA examination.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).
      
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA PTSD examination to determine the current severity and extent of her service-connected PTSD.  The examiner must review the claims folder in conjunction with the examination.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  All required testing (including a mental status examination) must be performed.  The opinion provider should cite to the medical and competent lay evidence of record and a detailed rationale is required for the opinion provided.

2.  Schedule the Veteran for and appropriate VA examination to determine the current severity and extent of her service-connected TMJ.  The examiner must review the claims folder in conjunction with the examination.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  All required testing (including measurements, in millimeters (mm), of the Veteran's inter-incisal range and range of lateral excursion) must be performed.  The opinion provider should cite to the medical and competent lay evidence of record and a detailed rationale is required for the opinion provided.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If any of the benefits sought are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


